Per Curiam.
Petitioner was found guilty as an Accessory Before the Fact to Forgery on July 9, 1962, in the Daviess Circuit Court.
On January 8,1963, the Clerk of this Court received a Petition to Proceed in forma pauperis, a petition for waiver of Rules and Appellant’s Brief from the petitioner, all pro se.
Before a decision was rendered Petitioner was released to parole in February, 1966. Thereafter, on May 13, 1966, the *142parole officer in Lake County, Indiana, attempted to see the Petitioner and discovered that he had absconded from parole.
The Petitioner is also now wanted in Lake County, Indiana, on a charge of larceny, and in Knox County, Indiana, on a charge of armed robbery, both of which were allegedly committed by Petitioner after his release on February 15, 1966. There is presently a warrant for his arrest.
In Irvin v. State, 236 Ind. 384, 139 N. E. 2d 898, 901 (1957), this Court said, “If a prisoner escapes he is not entitled during the period he is a fugitive to any standing in court or to file any plea or ask any consideration from such court.” This petition falls within the rule and the reasoning of the opinion in Irvin. Therefore the petition is now denied.
Note.—Reported in 224 N. E. 2d 513.